740 N.W.2d 240 (2007)
AMERICAN FAMILY ASSOCIATION OF MICHIGAN, Plaintiff-Appellant,
v.
MICHIGAN STATE UNIVERSITY BOARD OF TRUSTEES, Defendant-Appellee, and
Michigan State University Administrative Professionals Association MEA/NEA, and Clerical-Technical Union of Michigan State University, Intervening Defendants-Appellees.
Docket No. 134214. COA No. 273997.
Supreme Court of Michigan.
October 26, 2007.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the June 12, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal to consider the standing issue.
WEAVER, J., would grant leave to appeal and states as follows:
I would grant plaintiff's application for leave to appeal to reconsider Lee v. Macomb Co. Bd. of Comm'rs,[1]Nat'l Wildlife Federation v. Cleveland Cliffs Iron Co.,[2]Rohde v. Ann Arbor Pub. Schools,[3] and Michigan Citizens for Water Conservation v. Nestlé Waters North America Inc.[4]*241 These erroneously decided cases created new standing law in Michigan that denies Michigan citizens access to the courts. Lee, Nat'l Wildlife, Rohde, and Michigan Citizens represent examples of judicial activism by the majority of four justices of this Court (Chief Justice Taylor and Justices Corrigan, Young, and Markman).
NOTES
[1]  Lee v. Macomb Co. Bd. of Comm'rs, 464 Mich. 726, 629 N.W.2d 900 (2001).
[2]  Nat'l Wildlife Federation v. Cleveland Cliffs Iron Co., 471 Mich. 608, 684 N.W.2d 800 (2004).
[3]  Rohde v. Ann Arbor Pub. Schools, 479 Mich. 336, 737 N.W.2d 158 (2007).
[4]  Michigan Citizens for Water Conservation v. Nestle Waters North America Inc., 479 Mich. 280, 737 N.W.2d 447 (2007).